In Rosenthal v. Massachusetts Gen. Hosp., 439 Mass. 1004 (2003), this court affirmed the judgment of a single justice denying a petition filed by Maria Rosenthal under G. L. c. 211, § 3. Rosenthal filed a petition for rehearing, which the court denied. Judgment entered in the county court after receipt of the rescript from this court. See Mass. R. A. P. 28, as amended, 378 Mass. 925 (1979). Rosenthal then filed a motion in the county court to clarify the judgment after rescript. A single justice denied the motion without a hearing. Rosenthal appeals from that denial.
Rosenthal has filed a memorandum and appendix purportedly pursuant to SJ.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). That rule is inapplicable, however, because the single justice’s denial of Rosenthal’s motion for clarification is not an “interlocutory ruling in the trial court.” SJ.C. Rule 2:21 (1), 421 Mass. 1303 (1995). Nonetheless, based on Rosenthal’s memorandum and appendix (which includes a copy of the motion for clarification that the single justice denied), it is patently clear that her appeal lacks merit.1 The single justice’s order denying Rosenthal’s motion to clarify the judgment after rescript is, therefore, affirmed.

So ordered.

The case was submitted on the papers filed, accompanied by a memorandum of law.

In her memorandum, Rosenthal complains in passing that a single justice of the Appeals Court erred in denying a motion she filed in that court to clarify an order denying a petition she had filed under G. L. c. 231, § 118. That claim is not properly before us.